15 N.Y.2d 829 (1965)
In the Matter of The Estate of Max Tannenbaum, Deceased. Chase Manhattan Bank et al., as Executors of Max Tannenbaum, Deceased, et al., Respondents; J. Joseph Tannenbaum et al., Appellants.
Court of Appeals of the State of New York.
Argued January 11, 1965.
Decided February 11, 1965.
James L. Walter for J. Joseph Tannenbaum, objector-appellant.
Joseph J. Dreyer, special guardian for Eric J. Frankel and others, infants, and others, appellant.
Maxwell Barrett for executors-respondents.
Edward J. Connolly for Sophie Tannenbaum, individually, respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed, with one bill of costs to the executors-respondents payable out of the estate; no opinion.